                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION


VICTOR ROSALES                                     §

VS.                                                §               CIVIL ACTION NO. 1:19-CV-430

DIRECTOR, TDCJ-CID                                 §


                     MEMORANDUM OPINION REGARDING TRANSFER

        Petitioner, Victor Rosales, an inmate currently confined at the Stiles Unit with the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, brings this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The above-styled action was referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                              Discussion

        Title 28 U.S.C. § 2254(a) allows a district court to “entertain an application for writ of habeas

corpus in behalf of a person in custody pursuant to the judgment of a State court only on the ground

that he is in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). A state prisoner is required to file his federal petition for writ of habeas corpus

in either the district where the prisoner is incarcerated or the district where the prisoner was

convicted and sentenced. 28 U.S.C. § 2241(d). Although both district courts have jurisdiction to

entertain the application, “[t]he district court for the district wherein such an application is filed in

the exercise of its discretion and in furtherance of justice may transfer the application to the other

district court for hearing and determination.” Id.

        In the present case, petitioner contests a criminal conviction from Travis County, Texas.

Travis County, Texas is located in the Western District of Texas, Austin Division. As petitioner is

contesting his criminal conviction out of Travis County, Texas, this Court finds that in the
.

furtherance of justice, this application should be transferred to the Western District of Texas, Austin

Division for hearing and determination.

                                             Conclusion

       The Court has considered the circumstances underlying the particular facts of this case and

has determined that venue should be transferred to the Western District of Texas, Austin Division,

where petitioner’s conviction occurred. An order transferring the case will be entered by the

undersigned.



                   SIGNED this the 4th day of October, 2019.




                                                       ____________________________________
                                                       KEITH F. GIBLIN
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
